FILED
                            NOT FOR PUBLICATION                              JAN 28 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SHERRIE M. KEYS,                                 No. 13-55975

               Plaintiff - Appellant,            D.C. No. 2:12-cv-05244-PA-AGR

 v.
                                                 MEMORANDUM*
PACIFIC 701 MARIPOSA LLC; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                            Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Sherrie M. Keys appeals pro se from the district court’s judgment dismissing

her action alleging various federal and state law claims in connection with her

eviction from her apartment building. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal under Fed. R. Civ. P. 12(b)(6). Hebbe v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We may affirm on any ground supported

by the record. Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th

Cir. 2008). We affirm.

       The district court properly dismissed Keys’s claims against defendants

Pacific 701 Mariposa LLC and John Safi because Keys failed to allege facts

sufficient to state any plausible claims. See Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (to avoid dismissal, “a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face” (citation and

internal quotation marks omitted)); see also United Bhd. of Carpenters & Joiners

of Am. v. Bldg. & Const. Trades Dep’t, AFL-CIO, 770 F.3d 834, 837 (9th Cir.

2014) (setting forth elements of a RICO claim).

       Dismissal of Keys’s claims against defendants Raymond Zakari and Zakari

Law, Inc. (“Zakari Defendants”) was also proper because Keys failed to allege

facts sufficient to state any plausible claims. See Ashcroft, 556 U.S. at 678;

United Bhd. of Carpenters, 770 F.3d at 837; see also Tellabs, Inc. v. Makor Issues

& Rights, Ltd., 551 U.S. 308, 322 (2007) (“[C]ourts must consider the complaint in

its entirety, as well as other sources courts ordinarily examine when ruling on Rule

12(b)(6) motions to dismiss, in particular, documents incorporated into the

complaint by reference, and matters of which a court may take judicial notice.”).


                                             2                                     13-55975
      The district court did not abuse its discretion by denying Keys’s motion to

amend after providing Keys with an opportunity to amend and concluding that

further amendment would be futile. See Cervantes v. Countrywide Home Loans,

Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of review and

explaining that dismissal without leave to amend is proper when amendment would

be futile); Chodos v. West Publ’g Co., 292 F.3d 992, 1003 (9th Cir. 2002)

(“[W]hen a district court has already granted a plaintiff leave to amend, its

discretion in deciding subsequent motions to amend is particularly broad.” (citation

and internal quotation marks omitted)); see also Chudacoff v. Univ. Med. Ctr. of S.

Nev., 649 F.3d 1143, 1149-50 (9th Cir. 2011) (setting forth elements of a § 1983

claim and describing instances in which a private actor’s conduct constitutes state

action).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           3                                      13-55975